Title: John Barnes to Thomas Jefferson, 6 January 1813
From: Barnes, John,Eliason, John
To: Jefferson, Thomas


          
            Dear Sir— George Town 6th Jany 1813.
            I am Hond by your favr 25th Ulto Respecting the present situation of your Mills now under engagemt with Mr Randolph. for One Year (date not specified.) Mr Eliason still desirous of further information flatters himself that a personal interview might contribute towards a Mutual Understanding—and at this Vacant season of business wd not, be attended with any inconvenienc to him in paying you a Visit. more especially—as in the Course of this Mo or begining of Next. his engagemts will call him to Fredericksburg—
            Under these empressions Mr Eliason waits your permissn for that purpose.—and I cannot but flatter my self, Mr E, Natural good disposition is such, as to insure him the good will of the Neighbourhood wherever he is a Resident.
            Accept Sir my very sincere thanks for your kind good wishes and may the like blessings await your full wishes, is the prayer of Dear Sir—your most Obedt servtJohn Barnes.
          
          
          
            By your silence wh respect to Genl K—I conclude no Advises has been recd. from Mr Morton—meanwhile it might not be amiss to receive the good Genl half years dividend due the 1t Instant.
          
        